[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                               JUNE 19, 2012
                             No. 11-14350                       JOHN LEY
                         Non-Argument Calendar                   CLERK
                       ________________________

                   D.C. Docket No. 1:10-cv-01617-JOF



GWENDOLYN BLACK,

                                                     Plaintiff-Appellant,

                                  versus

UNITEDHEALTH GROUP INCORPORATED,
UNITEDHEALTH GROUP LONG-TERM DISABILITY PLAN,

                                                     Defendants-Appellees.


                     __________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 19, 2012)

Before CARNES, WILSON and HILL, Circuit Judges.
PER CURIAM:

       This is an appeal from the grant of defendants/appellees’s, UnitedHealth

Group Incorporated, and UnitedHealth Group Long-Term Disability Plan

(UnitedHealth), motion for summary judgment, against plaintiff/appellant,

Gwendolyn Black (Black), and, the denial of Black’s motion for summary

judgment.1

       Black was employed by United HealthCare Services as a telephone

registered nurse case manager. When multiple health issues presented, she applied

for long-term disability benefits. Black claims on appeal that UnitedHealth

wrongfully denied her claim for long-term disability benefits.

       We have reviewed the record in this appeal, the briefs, and the arguments of

counsel. The record indicates that UnitedHealth denied benefits to Black after

three independent reviewing physicians separately determined that she was not

disabled under the terms of the plan. In light of that evidence, we agree with the

district court that UnitedHealth’s decision was neither arbitary nor unreasonable.

       The judgment of the district court is AFFIRMED.

       1
           As to Count Four of Black’s complaint only, the district court granted in part, and denied
in part, Black’s motion for summary judgment. In all other respects, it denied Black’s motion for
summary judgment.
         As to Count Four, in an effort to encourage plan administrators to promptly respond to
requests for documents, the district court penalized UnitedHealth $10 per day for each day that Black
was denied the information she requested. UnitedHealth was directed to pay Black $1,120, in
statutory penalties, for violation of 29 U.S.C. § 1024(b)(4).

                                                 2